Citation Nr: 0126947	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  96-29 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for cerebrovascular 
accident, with right endarterectomy and history of transient 
ischemic attacks, resulting in left side weakness, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes of the cervical and lumbar spine, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an effective date prior to May 11, 1998, 
for a 100 percent disability rating for vascular dementia 
with depressed mood and anxiety reaction.

4.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability prior to May 11, 1998.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from February 1958 
to June 1962, and August 1974 to November 1982.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Muskogee, Oklahoma 
(hereinafter RO).


FINDING OF FACT

A claim for entitlement to service connection for clinical 
depression was received by the RO on May 11, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 11, 1998, 
for a 100 percent disability evaluation for vascular dementia 
with depressed mood and anxiety reaction have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reveal that following complaints 
of nervousness in May 1974, the appellant was given a 
clinical impression of anxiety, depression. 

In October 1976, the veteran was found to have a severe, 
emotionally unstable personality.  In March 1977, the 
appellant complained that he could not relax.  It was noted 
that although the veteran appeared at ease, he was somewhat 
nervous.  The diagnoses included probable anxiety.  

In April 1980, the veteran was found not qualified for duty 
as an air controller due to occupational maladjustment.  In 
November 1980, a clinical record reports an impression of 
clinical depression.  

In December 1980, the veteran underwent a right 
endarterectomy following a completed right hemispherical 
cerebrovascular accident.  

A Physical Evaluation Board dated in October 1982, found 
recurrent transient ischemic attacks involving the right 
carotid arterial system.  

Subsequent to service discharge, a private medical record 
dated in April 1983, reported that the veteran complained of 
numbness and tingling on the left side of his body, with no 
muscle weakness or loss of consciousness.  The examiner 
stated that he did not believe the veteran was continuing to 
have transient ischemic attacks, but rather was experiencing 
a conversion reaction or secondary to vasospasm.  In May 
1983, the examiner indicated that the veteran probably had a 
stroke, and the paresthesias were the residuals of the 
stroke.  

A VA examination conducted in May 1983, found transient 
ischemic attacks by history with postoperative right carotid 
endarterectomy with residual subjective, left hemisensory 
loss, by history.  A psychiatric examination at that time 
found mild generalized anxiety disorder.  

By a rating decision dated in July 1983, service connection 
was granted for a cerebral vascular accident with right 
carotid endarterectomy with a history of transient ischemic 
attacks and left side weakness, and a 30 percent evaluation 
was assigned.  Additionally, service connection was granted 
for an anxiety reaction, and a noncompensable evaluation was 
assigned.  

In September 1990, private medical records report that the 
veteran had experienced a mild thrombotic cortical stroke.  
At that time, his mental status and memory were clear.  

In November 1992, the veteran was involved in two shooting 
incidents while working as a civilian prison guard.  
Approximately one week after the incidents, the veteran 
complained of insomnia, poor appetite, and nervousness.  The 
diagnosis was acute stress disorder.  In February 1993, the 
veteran stated that he did fairly well as long as he did not 
think about the prison job or associated problems.  The 
diagnoses were post-traumatic stress disorder and panic 
attacks.  In March 1993, the veteran noted that he had anger 
toward the prison administration, and was experiencing stress 
and sadness, as well as poor concentration and faulty 
judgment.  The diagnoses included major depressive episode, 
without psychosis.  The veteran was noted to have a high 
capacity for rash and impulsive behavior to include violence 
if he were returned to his prison job.

In May 1993, R. Turner, M.D., opined that the veteran's 
disability was likely to preclude him from returning to work 
at his previous job.  Dr. Turner stated that the veteran was 
not able to participate in vocational rehabilitation services 
for three to six months due to severe stress related 
disorder, depression with panic, and anxiety.  

Thereafter, a private medical report from D. Broder, M.D., 
signed in July 1993, found that the veteran's memory for 
recent and remote events were unimpaired.  He was able to 
concentrate and pay attention without difficulty.  The 
predominant mood was anger, with no evidence of clinical 
depression or anxiety.  The veteran was not suicidal or 
homicidal, and had no evidence of phobias, obsessions, or 
compulsions.  The diagnoses included adjustment disorder with 
mixed disturbance of emotions and conduct, in partial 
remission; alcohol dependence, in full remission; and 
personality disorder, not otherwise specified.  Dr. Broder 
concluded that due to the veteran's personality structure, he 
should not work at his previous job, that his major problems 
were related to his personality disorder, and that the acute 
symptomatology experienced following the shooting incidents 
had abated.  

In November 1993, Dr. Turner stated that the veteran would be 
able to perform the duties required for a job description as 
a counselor submitted by his previous employer. 

In July 1996, a VA psychiatric examination reported that the 
veteran complained of stress due to the unresponsiveness of 
VA to his physical problems, as well as financial 
difficulties due to being unemployed.  The diagnoses included 
chronic, non-psychotic, depression; probable mixed 
personality disorder with dependent and hostile features; and 
a history of alcoholism.  

In December 1996, private medical records reveal that the 
veteran complained of not "feeling like himself" and being 
dizzy.  Neurologically he was alert and oriented; however, he 
appeared to have periods where he was "somewhat less 
responsive," but was easily aroused and oriented.  The 
diagnosis was altered mental state, etiology unclear; 
however, it was opined that the veteran's symptoms could be 
due to medication.  Thereafter, on follow-up, mental status 
examination was clinically evaluated as normal.  The 
diagnosis was basilar vertebral episodes, which the examiner 
believed were a form of a basilar vertebral migraine.  

The veteran testified at a personal hearing before the RO in 
May 1997, that due to his transient ischemic attacks and his 
back disorder he was prevented from being employed.  He 
testified that he was retired from his previous employer due 
to stress that he experienced due to his employment.  
However, he stated that he had not been treated for stress-
related problems since just prior to his retirement.  The 
veteran stated that he no longer experienced the severe 
stress related to his employment, but did have some stress 
due to his inability to function as a result of his 
"cardiovascular" and back disabilities.  He further 
testified that he was unemployable due to symptomatology 
related to his "cardiovascular" problem and back.  

Correspondence was received by the veteran on May 11, 1998.  
He stated that he wished to add clinical depression to his 
claims.  Thereafter, in a statement received by VA in August 
1998, the veteran stated that he wanted to reopen his anxiety 
claim and amend his claim to add depression as an "adjunct 
or secondary condition."  

Thereafter, a VA neurological examination conducted in 
November 1998, found the veteran was alert and oriented in 
all spheres.  It was noted that the veteran was acting 
immaturely for his age, and had a very dependent personality.  
A November 1998 VA psychiatric examination reported that the 
veteran sounded immature and was concerned that his wife was 
not with him during the examination.  He was unable to count 
backwards from 20, and was unable to think of three objects.  
When given three objects to remember, he could only remember 
two.  He did not know where he was, but knew the month, his 
address, and his wife's birthday.  He did not know his birth 
year, the day of the week, the year, or the date.  There were 
no indications of any hallucinations or delusions.  His 
perception of the situation and judgment were poor.  The 
veteran appeared anxious with a slight amount of despondency.  
He had spontaneous, goal directed speech.  The diagnoses 
included vascular dementia, with depressed mood; and anxiety, 
not otherwise specified.  The global assessment functioning 
score was 45.  The examiner stated that the veteran was 
unable to care for his own funds.

The veteran and his spouse testified at a personal hearing 
before a Travel Board in June 2001.  The veteran and his 
spouse testified that he lost his job in 1994 due to his 
service-connected anxiety, and therefore assert that the 
effective date of the 100 percent evaluation for vascular 
dementia, with depressed mood, and anxiety reaction, should 
be the date he was medically retired by his previous 
employer.  

Analysis

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found but shall 
not be earlier than the date of receipt of an application 
therefor..  However, if the application is received within 
one year from the date of discharge or release from service, 
the effective date of an award for disability compensation to 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran's claim of entitlement to service connection for 
depression was received by the RO on May 11, 1998.  A rating 
decision dated in March 1999, granted service connection for 
this disorder, characterized as vascular dementia with 
depressed mood and anxiety reaction, and as the claim was not 
filed within one year from the veteran's military discharge, 
the RO assigned an effective date of May 11, 1998, the date 
of receipt of this claim.  

The veteran maintains that the effective date of the grant of 
service connection for depression should be prior to May 
1998, based on his medical retirement as a prison guard due 
to stress and depression.  Private medical records dated in 
1993, and received by VA in March 1997, indicate diagnoses of 
a major depressive episode; and a stress related disorder 
manifested by depression with panic and anxiety.  A VA 
outpatient treatment record dated in July 1996, also provides 
a diagnosis of chronic depression.  

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  38 C.F.R. 
§§ 3.151(a), 3.160(b) (2001).  However, under certain 
circumstances, VA and private medical records may constitute 
an informal claim for increase or to reopen a compensation 
claim.  This provision, however, is not for application in an 
initial compensation claim for a disability.  38 C.F.R. 
§ 3.157 (2001).  As the veteran's May 1998 claim for service 
connection for depression was an initial compensation claim 
for that disability, the private and VA medical records 
evidencing depression cannot be considered an informal claim 
for entitlement to service connection for depression.  

Additionally, assuming arguendo that the receipt in 1997 of 
the 1993 private medical reports documenting an acute stress 
disorder constituted an informal claim for an increased 
rating for his service-connected anxiety disorder under 
38 C.F.R. § 3.157, an effective date prior to May 11, 1998, 
for vascular dementia with depressed mood and anxiety 
reaction would still not be warranted.  In this case, there 
is no competent evidence of manifestations of the veteran's 
service-connected anxiety disorder that meet the criteria for 
a 100 percent evaluation, either one year prior to 1997, or 
thereafter until the VA examination conducted in 1998.  See 
38 C.F.R. § 3.157; see also 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996), 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2001).

Accordingly, the earliest possible effective date for the 
grant of entitlement to a 100 percent evaluation for vascular 
dementia with depressed mood and anxiety reaction is the date 
of the veteran's claim, May 11, 1998.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Finally, the Board finds that no further development is in 
order.  The veteran has been informed of the evidence 
necessary to substantiate his claim to an effective date 
prior to May 11, 1998, for a 100 percent disability rating 
for vascular dementia with depressed mood and anxiety 
reaction by the June 2000 statement of the case, and has been 
provided an opportunity to submit such evidence.  Moreover, 
VA has conducted reasonable efforts to assist and notify him 
concerning the evidence necessary to substantiate his claim.  
The veteran has not indicated that there are additional 
records of an earlier claim which were available to 
adjudicators prior to 1998 which are not already in the 
claims file.  Hence, the Board finds that no further action 
is in order.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)); 66 Fed. Reg. 45620, 
45630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, 3.326).  


ORDER

Entitlement to an effective date prior to May 11, 1998, for a 
100 percent disability rating for vascular dementia with 
depressed mood and anxiety reaction is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  This liberalizing law is applicable to the 
issues of entitlement to an increased ratings for 
cerebrovascular accident, with right endarterectomy and 
history of transient ischemic attacks, resulting in left side 
weakness; and cervical and lumbar degenerative changes.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45620, 45630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

The veteran has been afforded VA examinations in connection 
with these claims, however, those examinations are inadequate 
for rating purposes.  Specifically, the examinations fail to 
address the residuals and ongoing functional limitations of 
the service-connected cerebrovascular accident and transient 
ischemic attacks as required under 38 C.F.R. § 4.124a, 
Diagnostic Code 8008 (2001).  The nature of such disabilities 
has not been specified and, in fact, the medical evidence 
currently of record does not clearly identify which symptoms 
and disabilities may be properly considered the residuals of 
cerebrovascular accident and recurring transient ischemic 
attacks.  Additionally, the most recent examination of the 
musculoskeletal system was in 1996, and that now stale study 
failed to address the degree of any additional functional 
limitation due to pain.  See 38 C.F.R. §§ 4.40, 4.45 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
additional VA examinations are needed to provide an accurate 
picture of each of these disabilities at issue on appeal.  
38 C.F.R. §§ 3.326, 3.327 (2001). 

Further, as degenerative changes have been found in both the 
cervical and lumbar spines, the RO should consider separate 
ratings for these disorders.  Esteban v. Brown, 6 Vet. App. 
259 (1994).

The veteran's claim of entitlement to a total rating for 
compensation purposes based upon individual unemployability 
was received by the RO in March 1996.  Although a schedular 
100 percent evaluation for vascular dementia with depressed 
mood and anxiety reaction was subsequently granted effective 
in May 1998, the issue of entitlement to a total rating for 
compensation purposes based upon individual unemployability 
prior to May 11, 1998, remains before the Board.  The 
veteran's claims of entitlement to increased ratings for his 
cerebrovascular accident and transient ischemic attacks, and 
his back disorders were received in December 1993.  
Therefore, the disposition of these issues will directly 
affect the disposition of the issue of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability, prior to 1998.  Hence, adjudication of this 
issue is deferred.

Accordingly, these issues are REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence of an increase in 
severity of his service-connected 
residuals of a cerebrovascular accident 
and recurrent transient ischemic attacks; 
and lumbar and cervical spine disorders.  
The veteran should also be provided the 
opportunity to identify or submit any 
additional competent evidence 
demonstrating that he was unable to 
obtain or retain substantially gainful 
employment due to his service-connected 
disorders prior to May 11, 1998.  Based 
on his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  Duplicate 
records are neither necessary nor 
desirable.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the extent of any residuals of 
his service-connected cerebrovascular 
accident with right endarterectomy and 
transient ischemic attacks, other than 
manifestations of vascular dementia with 
depressed mood and anxiety reaction.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims files 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  The 
examiner must specifically indicate which 
symptoms/disabilities may be considered 
to be residuals of the cerebrovascular 
accident with right endarterectomy and 
transient ischemic attacks, and the 
extent any such symptoms/disabilities 
limit the veteran's ability to function.  
A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the extent of the veteran's 
service-connected cervical and lumbar 
spine disorders.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims files must be 
made available to and reviewed by the 
examiner prior to the requested study 
and the examination report should 
reflect that such a review was made.  
The examiner should conduct range of 
motion studies of the lumbar and 
cervical spine, specify the results of 
range of motion testing in degrees, and 
indicate the normal range of motion for 
the lumbar and cervical spine.  
Additionally, the extent to which the 
veteran's range of motion deviates from 
these norms (i.e. mild, moderate, 
severe) should also be reported, as well 
as degree of any limitation on normal 
lumbar and cervical spine motion or 
function caused by pain.  The examiner 
should provide a complete and detailed 
discussion with respect to any weakness, 
fatigability, incoordination, restricted 
movement, or of pain on motion.  Rather 
than simply reporting that pain on 
motion is present, the examiner must 
provide a description of the effect, if 
any, of pain on the function and 
movement of the lumbar and cervical 
spine.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (functional 
loss may be due to pain, supported by 
adequate pathology).  The examiner 
should also ascertain whether there is 
additional motion lost due to pain on 
use or during exacerbation, if any, of 
the disability.  The examiner should 
note whether any complaints by the 
veteran do not comport with or relate to 
either the physical findings on 
examination or the general nature of the 
current disabilities.  If the examiner 
is unable to provide a requested opinion 
without engaging in speculation that 
fact should be so stated.  A complete 
rationale for all opinions should be 
provided.  Any report prepared should be 
typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased rating for a cerebrovascular 
accident, with right endarterectomy and 
history of transient ischemic attacks, 
resulting in left side weakness; an 
increased rating for degenerative changes 
of the cervical and lumbar spines; and a 
total rating for compensation purposes 
based upon individual unemployability 
prior to May 11, 1998.  Additionally, the 
RO should specifically consider whether 
separate ratings should be assigned the 
cervical and lumbar spine disorders.  If 
any issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  The supplemental 
statement of the case should address 
whether the veteran's claims for 
increased ratings and a total rating for 
compensation purposes based upon 
individual unemployability should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (2001).  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

